TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 21, 2016



                                      NO. 03-15-00727-CR


                               Juan Jose Ramirez, Sr., Appellant

                                                 v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.